.-




Col. Homer Garrison, Jr.         Opinion No. C-191
Director
Texas Department of Public       Re:   Whether a motor vehicle
   Safety                              traneportlng 011 field
Box 4087, North Austin Station         equipment from one lease
Austin, Texas                          to another leaa?, wherein
                                       a public highway is
                                       crossed at right angle8
                                       Is operating over a public
                                       highway and related
                                       question.
Dear Cal. Garrison:
     In your recent Setter you,requeated an opinion of this
office on the following questions:
          "(1) I8 a motor vehicle transporting 011
     field equipment from one lease to another lease
     wherein a public highway is croesed at right
     angles considered to be operating over 8 public
     highway?
          "(2) In view of the descriptive phrase
     'Irrespective of whether in the course of such
     transportation a highway between two (2) or
     more incorporated cities, towns or villages 18
     traversed' doe8 House Blll #31 seek to regulate
     as a motor carrier or a specialized motor carrier
     a motor vehicle which croa8es a highway at right
     angles to and from private property while trans-
     porting property for hire?"
     Houee Bill No. 31, Act8   th Leg., 1963, ch. 359, P.
929 (codified a8 glib Sec. lc7 provides In part a8 follows:
          'Sec. lc. The term6 'Motor Carrier' and
     ~Speclallzed Motor Carrier,' as u,8edin Sec. 1
     of thla Act, shall apply to and Include all for
     hire tranaportatlon of 011 field equipment, a8
     defined In eubdlvlelon (I) of Section 1 of this
     Act, over the public highway8 of this State out-
     8ide the corporate limit8 of Cltle8 or towns,
     irrespective of whether in the course of such
     transportation a highway between two (2) or more
Col. Homer Garrison, Jr., Page 2, .(C-191 )


     Incorporated cities, towns or villages is
     traversed."
     We can flnSf.
                 no Texas cases defining the term "over the
public hlfhways nor can we find any case8 In Texas defining
the word over." However, in Illlnola Central Railway Company
v. City of ChiCaRO, 141 Ill. 'jBm82),    30 N .E . 1044, the
Court said at page 1046:
           . . .The two words toverl and 1acros81 may be
          I,

     used Interchangeably, and as having the same mean-
     ing. ,Webster thus define8 the word 'across:' 'From
     side to side; athwart; crosswise; quite over.' He
     defines the word 'over' as follow8: 'Above, or
     higher than, In place or position, with the Idea
     of covering; across; from side to 8lde of; upon
     the surface of.'. , .'
     Also in White v. Bevler Coal Co., 364 MO. 313'(1953),
261 S.W.2d 81, 84, the Court used the following language:
          II
               .Webster's New International Dictionary,
     2d Ed5.i.;tells us that the word lover' Indicate8
     lpaasage either above the substance or thing, or
     on the surface of it, and beyond; speclf.: across;
     from one side to the other of; to or at a place
     beyond;* * *,I and the word lacro88' mean8 'From
     one side to the oppoelte side of.'. . ."
     Article glib, Sec. l(d), Vernon's Civil Statutes, pro-
vides a8 fOllOW8:
          "The term 'public highway' means every
     street, road or highway in this State."
     Putting the definition of "over" with the term "public
highway" a8 defined by the Act, we must conclude that a motor
vehicle transporting 011 field equipment from one lease to
another lease, where a public highway is crossed at right-
angles, would be considered as operating over a public highway.
     We point out that had the Legislature desired to exempt
such travel it could have so provided, a8 it did In Article
6675a-2, Vernon's Civil Statutes which provides:
          II
           . . .mrovlded, that where a public highway



                            -925-
   .    .   L




col. Homer Garrison, Jr., Page 3, (C-191 )


       separates lands under the dominion or control of
       the owner, the operation of such a motor vehicle
       by such owner; his agent or employee, across 8Uch
       highway shall not constitute a use of such motor
       vehicle upon a public highway of this State."
Inasmuch a8 no such provision appear8 In Rouse Bill No. 31, we
believe that the Leglalature Intended none.
     In answer to your second question, it is the opinion of
thla office that the Legislature Intended to regulate all
transportation of '011field equipment for compensation or hire
except that 8peclflcally exempted by paragraphs 2 and 3, Sec.
lc of Article ~gllb, Vernon's Civil Statutea, which provide as
follows:
                "Sec. lc . . ,
            "The provisions of this Section lc shall
       not apply to or Include vehicle8 used exclusively
       in the Stringing Of pipe for pipellne8, nor Shall
       this Section lc apply to or Include the transporta-.
       tlon of water, drilling mud, petroleum and petroleum
       prOdUCt8 in bulk, in tank trucks, when such sub-
       stances are used In connectlon.wlth the servicing
       of 011 and gas wells, unless In the course of such
       transportation a highway between two (2) or more
       Incorporated cities, tOwII8or village6 18 traversed.
            "Nothing In thl8 Section lc shall In anywise
       repeal, alter, amend or affect any of the pro-
       vision8 of Chapter 290, Acts, Reg. Sea. Forty-
       seventh Legislature (being Sections la and lb of
       thls Act and now codified a8 Sections la and lb
       of Article glib, Vernon's Texas Civil Statutes)."
     It Is, therefore our opinion that Article glib, Section
lc (House Bill No. 3lj doe8 seek to regulate a8 a motor
carrier or specialized motor carrier any motor vehicle which
croasea a Nghway at right angles to and from private property
tranaportlng,property for compensation or hire provided that
the transportation'18 of 011 field equipment and 18 not
covered by the exemptions set out in paragraphs 2 and 3 of
Section lc, Article glib, Vernon's Civil Statutes.




                                 -926-
                                                            .   .   .




col. Homer Garrison, Jr.,   Pam   4,   (c-191   )




           1. A motor vehicle transporting 011 field
     equipment from one lease to another leaae when
     a public highway 18 crossed at right-angles 18
     considered to be operating "over a public hlgh-
     way."
           2. Transportation of oil field equipment
     for hire by a motor carrier or specialized motor
     carrier which crosaea a public highway at rlght-
     angle8 to and from private property fall8 within
     the definition of the term 'motor carrier" and
     "speclallzed motor carrier" and the operator of
     such equipment would require authority from the
     Railroad Commls8lon unless exempt under the
     provIsIon of Article glib, Vernon's Civil
     Statutea.
                              Very truly yours,
                              WAGGONER      CARR
                                       ney General of Texas

                                                    I   n




NVS:aj

APPROVED:
OPINION COMNITTEE
W. V. Geppert, Chairman
Gordon Zuber
Arthur Sandlln
V. F. !l'aylor
APPROVEDBOR TRE A!C!CORNEXGENERAL
BY: Stanton Stone




                             -927-